         Case 5:19-cr-00021-GTS Document 40 Filed 03/08/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                     )    Criminal No.    5:19-cr-00021-GTS
                                              )
               v.                             )
                                              )
 STEPHEN J. TAUBERT                           )
                                              )
                                              )
               Defendant.                     )



 GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION IN LIMINE TO WEAR
     STREET CLOTHING AND REMAIN UNSHACKLED DURING TRIAL

       The government hereby responds to the defendant’s motion in limine to wear street clothing

and remain unshackled during trial. See Dkt. No. 23. The government does not object to either of

these requests from the defendant.


DATED: March 8, 2019                        Respectfully submitted,

                                            GRANT C. JAQUITH
                                            UNITED STATES ATTORNEY

                                            /s/ Michael D. Gadarian
                                     BY:    /s/ Michael F. Perry
                                            Michael D. Gadarian (Bar Roll No. 517198)
                                            Michael F. Perry (Bar Roll No. 518952)
                                            Assistant United States Attorneys




                                               1
